DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1-20 are pending.
	

Response to Arguments
4.	Applicant’s arguments filed on April 22, 2022 have been fully considered and they are persuasive.

Allowable Subject matter
5.	Claims 1-20 are allowed over prior art of record.

Examiner’s Statement of Reasons for Allowance

6. 	A Terminal Disclaimer has been filed on 2/14/2022

7.	The following is an examiner’s statement of reasons for allowance:
Newly amended independent claims 1,8, and 14 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 9-11 of the remarks filed on April 22, 2022. The prior art of record do not teach defining, by a tenant agreement of a plurality of tenants, a data privacy pipeline for generating collaborative data from input datasets by deriving ingested data from the input dataset and fusing the ingested datasets to derive fused joint data; subsequently, performing a computation using the fused joint data to yield derived joint data; and initiating a sanitation operation on the derived joint data to produce collaborative data, wherein a portion of the collaborative data is accessible by the tenants and a restrictive portion of the collaborative data may not be exposable to any of the tenants. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. The dependent claims, 2-7, 9-13, and 15-20 are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
The prior art made of record that was not relied upon but, is considered relevant to applicant’s disclosure.Montori, et al(A Collaborative Internet of Things Architecture for Smart Cities and Environmental Monitoring) discloses the collaborative Internet of Things that involves cooperating in the gathering of data and service sharing. However, Montori does not teach defining, by a tenant agreement of a plurality of tenants, a data privacy pipeline for generating collaborative data from input datasets by deriving ingested data from the input dataset and fusing the ingested datasets to derive fused joint data; subsequently, performing a computation using the fused joint data to yield derived joint data; and initiating a sanitation operation on the derived joint data to produce collaborative data, wherein a portion of the collaborative data is accessible by the tenants and a restrictive portion of the collaborative data may not be exposable to any of the tenants. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438